Citation Nr: 1648020	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas.

On his January 2013 substantive appeal, the Veteran requested a Travel Board hearing, which was scheduled for June 2016.  In May 2016 and June 2016, notices of the scheduled hearing were mailed to the Veteran.  In June 2016, telephone contact was attempted by the Veteran did not answer and voicemail was not available.  The Veteran failed to appear to the scheduled hearing, and he has not requested that a new hearing date or alleged good cause for his failure to appear.  Therefore, the Board finds that this matter is ready for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from May 1976 to May 1979.  He claims that he has a back disability due to a back injury he incurred in service.

The Veteran's service treatment records show complaints of back pain and diagnoses including a thoracic strain.  The Veteran was afforded a May 2011 VA examination that shows he reported low back pain that he related to an in-service injury, and the examiner diagnosed degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, but the examiner did not provide an etiological opinion.  A September 2011 VA medical opinion was obtained, and the VA examiner opined that it is less likely than not that the Veteran's lumbar spine DJD and DDD are related to his active service, reasoning in part that the Veteran's back complaints in service had a different area of involvement, he denied back trouble at separation, and there was no record of complaint for over 30 years after discharge.  The examiner noted that the first record of complaint was an April 2011 VA treatment record.

The Board notes, however, that there are virtually no post-service treatment records associated with the claims file except for a handful of November 2011 VA treatment records.  The Board adds that the November 2011 rating decision cites to an April 2011 VA treatment record (as did the VA examiner).  Therefore, the Board finds that this matter should be remanded so that all of the Veteran's VA treatment records dated from January 2011 to present may be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from January 2011 to present (note that the claims file only contains November 2011 records).

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

